Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 07/16/2022 has been entered. Claims 1-12 and 18-23 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 06/13/2022. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 15, “physiological thresholds” is amended to “the physiological thresholds”
Reasons for Allowance
Claim 1-12 and 18-23 are allowed.
The following is a statement of reasons for allowance:  
Regarding Claim 1, the closest prior art of record is U.S. Patent App. Pub. 2013/0331916 to Pile-Spellman.  Pile-Spellman teaches a system (system shown in Fig. 3A-3C) for perfusing blood vessels distal to an occlusion (the system may be placed distal to an occlusion) comprising: a pump (Fig. 2, elements 24a and 24b) coupled to an insertion device (Fig. 2, element 4) and a fluid reservoir (Fig. 2, elements 30 and 31 are heaters and coolers which comprise fluid reservoirs), the pump operable therewith to supply an infusate stored in the fluid reservoir to the insertion device distal to an occlusion in a blood vessel (Par. 0016); a controller (Fig. 2, element 22) operatively coupled to the pump; and a plurality of sensors (Par. 0012) operatively coupled to the controller, the controller having memory associated therewith that stores an instruction set that when executed causes the controller to: determine a pressure in the blood vessel based on input from at least one of the plurality of sensors (Par. 0012), calculate tissue parameters of tissue distal to the occlusion (Par. 0081-0085; native vessel flow rate, for example, is interpreted to be a tissue parameter), and control the pump to maintain perfusion volume and perfusion pressure distal to the occlusion within defined parameters (Par. 0129; flow and pressure are controlled in a desired range; an operator of the system would define the desired range and therefore the limits of the range are defined parameters) Pile-Spellman is silent regarding wherein the defined parameters based on real-time feedback from the plurality of sensors comprise an ischemic threshold and an autoregulation threshold for the tissue being perfused. 
U.S. Patent App. Pub. 2012/0253211 to Brady teaches an analogous system directed to a system for perfusing blood vessels (the system is shown in Fig. 6; Par. 0010 discloses the system is used in a cardiopulmonary bypass system which is a method of perfusion), wherein the system comprising a pump (620), a controller (630), a plurality of sensors (640), wherein the controller is configured to maintain perfusion volume and perfusion within defined parameters based on real-time feedback from the plurality of sensors, wherein the defined parameter comprise an autoregulation threshold (Par. 0033, Par. 0051; an autoregulatory range is identified based on real-time feedback from the monitoring device 640; the autoregulatory range comprises defined parameters which are the ends of the range)(Par. 0033, the parameters are the limits or thresholds of an autoregulatory range which allow the patient to maintain autoregulation; therefore the defined parameters comprise an autoregulatory threshold). 
The system taught by Brady comprises introducing slow waves into the pump (Par. 0028), and using the feedback from the monitoring device to control perfusion (Par. 0031-0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Pile-Spellman, such that the pump may introduce waves into the patient, and wherein the controller is configured to maintain perfusion volume and perfusion within defined parameters based on real-time feedback from the plurality of sensors, wherein the defined parameter comprise an autoregulation threshold, as taught by Brady, in order to preserve autoregulatory function (Par. 0003, 0033) and to optimize care for the patient (Par. 0051). 
The modified system is still silent regarding defined parameters based on real-time feedback comprising an ischemic threshold.  
The next closest prior art is WO 2017/055450 to Roth. Roth teaches an analogous invention directed to a system for perfusing tissue (Pg. 4, lines 3-19), wherein a controller is configured to control perfusion volume and perfusion pressure (Pg. 4, line 34- Pg. 5, line 4) within a parameter, wherein the parameter includes an ischemia threshold (Pg. 3, lines 15-19; cerebral perfusion pressure must be maintained above a certain limit to prevent ischemia; Pg. 15, lines 19-24; cerebral perfusion pressure is maintained above 50 mmHg).  However, Khanna does not teach an ischemia threshold based on real-time feedback from the plurality of sensors. Rather, Khanna teaches a conventional, pre-defined, ischemia threshold.  The feature of an ischemia threshold based on real-time feedback from the plurality of sensors cannot be found or rendered obvious over the prior art in combination with the other claimed features. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783